          Case 1:20-cv-05346-LLS Document 19 Filed 09/09/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HUBERT DUPIGNY,

                                 Plaintiff,

                     -against-

 UNITED STATES OF AMERICA;
 GEOFFREY S. BERMAN; ELINOR
 TORLOW; MOLLIE BRACEWELL; JACOB                                   20-CV-5346 (LLS)
 GUTWILLING; AARON MYSLIWIEC;
                                                                         ORDER
 THEIR OFFICERS AND AGENTS,
 SERVANTS, EMPLOYEES, ATTORNEYS,
 AND ALL OTHERS (INCLUDING
 SUBSIDIARIES) IN ACTIVE CONCERT OF
 PARTICIPATION, IN THEIR OFFICIAL
 AND INDIVIDUAL CAPACITY,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

       By order dated February 17, 2021, and entered on February 19, 2021, the Court dismissed

Plaintiff’s complaint as barred by the Younger abstention doctrine, and on the same date, the

Clerk of Court entered judgment. (ECF 12, 13.) On March 22, 2021, Plaintiff filed a notice of

appeal to the United States Court of Appeals for the Second Circuit. (ECF 14.)

       After Plaintiff filed his notice of appeal, he continued to file documents in this Court: On

May 26, 2021, over three months after the Court’s order of dismissal and two months after

Plaintiff filed a notice of appeal, Plaintiff filed a motion for reconsideration of the Court’s order

of dismissal. (ECF 15.) On August 16, 2021, Plaintiff filed a complaint that was captioned for the

United States District Court for the Northern District of New York, but included the docket

number of this action. Because Plaintiff captioned the submission with this docket number,

named many of the same defendants, and asserted similar claims, the Clerk of Court docketed

the submission as an amended complaint in this action. (ECF 16.) Finally, on August 23, 2021,
           Case 1:20-cv-05346-LLS Document 19 Filed 09/09/21 Page 2 of 4




Plaintiff filed a motion for reconsideration that is virtually identical to his May 26, 2021 motion,

which the Clerk of Court docketed as an Amended Motion for Reconsideration. (ECF 17.)

       By Mandate issued on September 2, 2021, the Second Circuit dismissed the appeal

because Plaintiff failed to pay the appeal fees or file an application to proceed in forma pauperis.

See No. 21-816 (2d Cir. Sept. 2, 2021); (ECF 18).

       The Court liberally construes Plaintiff’s submissions (ECF 15-17) as a motion under Fed.

R. Civ. P. 60(b) for relief from a judgment or order. 1 See Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 474 (2d Cir. 2006); see also Tracy v. Freshwater, 623 F.3d 90, 101 (2d Cir. 2010)

(The solicitude afforded to pro se litigants takes a variety of forms, including liberal construction

of papers, “relaxation of the limitations on the amendment of pleadings,” leniency in the

enforcement of other procedural rules, and “deliberate, continuing efforts to ensure that a pro se

litigant understands what is required of him” (citations omitted)). After reviewing the arguments

in Plaintiff’s submissions, the Court denies the motion.

                                          DISCUSSION

       Under Fed. R. Civ. P. 60(b), a party may seek relief from a district court’s order or

judgment for the following reasons:

       (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
       evidence that, with reasonable diligence, could not have been discovered in time
       to move for a new trial under Rule 59(b); (3) fraud (whether previously called
       intrinsic or extrinsic), misrepresentation, or other misconduct of an opposing
       party; (4) the judgment is void; (5) the judgment has been satisfied, released, or
       discharged; it is based on an earlier judgment that has been reversed or vacated; or
       applying it prospectively is no longer equitable; or (6) any other reason justifying
       relief.



       1
       Because Plaintiff filed his submissions more than 28 days after the Court entered
judgment, the Court declines to construe Plaintiff’s submission as a motion to alter or amend a
judgment under Rule 59(e) of the Federal Rules of Civil Procedure.


                                                  2
          Case 1:20-cv-05346-LLS Document 19 Filed 09/09/21 Page 3 of 4




Fed. R. Civ. P. 60(b).

       In each of his submissions, Plaintiff repeats the same allegations regarding his ongoing

federal criminal proceedings that this Court has already rejected, and again requests that this

Court intervene in his criminal proceedings.

       The Court has considered Plaintiff’s arguments, and even under a liberal interpretation of

his motion, Plaintiff has failed to demonstrate that any of the grounds listed in the first five

clauses of Fed. R. Civ. P. 60(b) apply. Therefore, the motion under any of these clauses is denied.

       To the extent that Plaintiff seeks relief under Fed. R. Civ. P. 60(b)(6), the motion is also

denied. “[A] Rule 60(b)(6) motion must be based upon some reason other than those stated in

clauses (1)-(5).” United Airlines, Inc. v. Brien, 588 F.3d 158, 175 (2d Cir. 2009) (quoting Smith v.

Sec’y of HHS, 776 F.2d 1330, 1333 (6th Cir. 1985)). A party moving under Rule 60(b)(6) cannot

circumvent the one-year limitation applicable to claims under clauses (1)-(3) by invoking the

residual clause (6) of Rule 60(b). Id. A Rule 60(b)(6) motion must show both that the motion was

filed within a “reasonable time” and that “‘extraordinary circumstances’ [exist] to warrant relief.”

Old Republic Ins. Co. v. Pac. Fin. Servs. of America, Inc., 301 F.3d 54, 59 (2d Cir. 2002) (per

curiam) (citation omitted). Plaintiff has failed to demonstrate that extraordinary circumstances

exist to warrant relief under Fed. R. Civ. P. 60(b)(6). See Ackermann v. United States, 340 U.S.

193, 199-202 (1950).

                                          CONCLUSION

       The Court denies Plaintiff’s motion for reconsideration (ECF 15, 16, 17.)

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       Plaintiff’s case in this Court under Docket No. 20-CV-5346 is closed. The Court will only

accept for filing documents that are directed to the Second Circuit Court of Appeals. If Plaintiff


                                                  3
          Case 1:20-cv-05346-LLS Document 19 Filed 09/09/21 Page 4 of 4




files other documents that are frivolous or meritless, the Court will direct Plaintiff to show cause

why Plaintiff should not be barred from filing further documents in this action.

SO ORDERED.

Dated:   September 9, 2021
         New York, New York

                                                             LOUIS L. STANTON
                                                                  U.S.D.J.




                                                 4
